The writ of certiorari has been granted and the case argued at the bar of the Court. *Page 568 
It consists of three actions growing out of an automobile collision, which were tried before the same jury. From verdicts and judgments in favor of the plaintiffs, the defendant Berryman has appealed in error to the Court of Appeals and the latter Court reversed the trial court, holding that the latter could not say as a matter of law that the plaintiffs were the guests of Burkhart, or that they and the other occupants of the car were not engaged in a joint enterprise within the meaning of that term as applicable to the law of negligence so that the contributory negligence of Burkhart, if any, was imputable to the occupants of the car. The Court of Appeals held that these questions should have been submitted to a jury. The latter Court held that the trial judge failed to instruct the jury with respect to the question of joint adventure and refused a special request for an instruction on the subject embodying the defendant's theory, and in this refusal the Court of Appeals held that the trial court committed a vital error against the defendant, since there was material evidence to support his theory.
The collision occurred about 5:30 in the morning on June 12, 1937, at the entrance to Berryman's tourist cabins on the east side of U.S. Highway 61, a short distance south of the City of Memphis. Highway 61 at this point is a four-lane concrete highway, forty feet wide, perfectly straight, and there was an unobstructed view for a half mile in each direction from the scene of the collision. The three plaintiffs were riding in a 1936 Ford sedan, owned and operated by a man named Burkhart, and the car with which the Ford collided was owned and operated by the defendant Berryman, who, at the time of the trial, was confined in the state penitentiary. *Page 569 
Berryman did not testify. There were six people in the Ford car, to-wit, Burkhart and a Mrs. Berry on the front seat, and Alford, Mrs. Burkhart, Mrs. Alford and T.D. Dilworth on the back seat. They had been on an all night party and were on their way home when the collision took place. They were driving north in the east lane of the Highway 61 and struck the rear fender or bumper of the Berryman car as the latter was making a left turn into the entrance of the tourist court. The Ford car was overturned and all of the occupants were thrown out upon the highway. Mrs. Berry was killed instantly and all of the others were rendered unconscious. Berryman was not injured and his car was but slightly damaged.
There were two counts in the plaintiffs' declarations, one charging common law negligence in making a sudden turn to the left in front of the car in which the plaintiffs were riding, and the other charging a violation of the highway statute requiring drivers to give a signal of intent of making a left turn by holding out the hand. The defendant filed pleas of not guilty and contributory negligence in each case. The Court of Appeals states that it was the theory of the plaintiffs that they were guests of Burkhart in his car and that his negligence in operation of the car was not imputable to them; while it was the theory and contention of the defendant that the plaintiffs were engaged in a joint enterprise for pleasure and that Burkhart's negligence would be imputed to them.
The following facts are undisputed. In accordance with a prearranged plan, the three plaintiffs and Burkhart and his wife and one Andy Marler went to a dance and party on the roof of the Catholic Club in Memphis on Saturday night, June 12, 1937. There they met one *Page 570 
Berry and his wife and their sister-in-law, Mrs. Amelia Berry. They arrived at the Club about 10:00. It seems that drinks of all kinds including liquor were served. The proof shows that Dilworth and Marler each took a pint of whiskey and that Burkhart and Alford together took a pint and this was consumed by the parties. They left the Catholic Club in Burkhart's car about 1:30 a.m. and went first to take Marler home on Dempster. Burkhart and Mrs. Berry and Marler were on the front seat, while Alford, Mrs. Burkhart, Mrs. Alford, and Dilworth were on the back seat. After they had taken Marler home, they went to the Gipsy Village, which was a dance hall and eating place on the State line about seven miles south of the city limits. This place was closed and then they went to Cobb's Place, which was a dance hall on the State line. They danced for about an hour and then went to Harbin's Place, where they had breakfast. They left Harbin's about 5:00 to return to their homes in Memphis. It was good daylight. They had driven north on Highway 61 about four miles to the entrance of Berryman's court when the collision occurred. Burkhart, Alford and Dilworth testified that Burkhart was driving the car between fifty-five and sixty miles per hour. There is other testimony indicating that they were traveling at a much greater rate of speed. They came over the crest of a hill at Brooks Avenue about four-tenths of a mile south of Berryman's, and from that point the highway was straight and they had an unimpaired view for almost a mile. There are about twenty or thirty cabins in the Berryman court on the east side of the highway, and the entrance is of concrete and it is thirty-eight feet wide. The Berryman car was at about the center of this entrance, just off the highway, immediately *Page 571 
after the collision and it was only slightly damaged. Mr. Burchett, the investigating officer who was called and who went at once to the scene of the collision, testified that the Burkhart car was lying on its side about the center of the highway about seventy-five feet north of the entrance to the tourist court and there were skid marks and marks made by the scraping of metal on concrete from the entrance to the court all the way to where the car was lying, and that these marks began in the lane and went diagonally across the highway to the west side and back to the east side.
Burkhart testified that he was driving the car in the east lane of the highway and that he saw the Berryman car approaching from the north in the west lane and that when Berryman had reached a point almost directly in front of the entrance he made a sudden turn to the left without giving any signal and drove right in front of him into the entrance to the tourist court; that he, Burkhart, was about 150 or 200 feet south of the entrance when he saw Berryman make the turn to the left in front of him, and that he immediately applied his brakes and turned to his left to avoid striking him.
It was the theory of the plaintiffs that they were guests in Burkhart's car and that his negligence, if he was negligent, was not imputable to them. It was the theory of the defendant that the occupants of the car were, by their own testimony, engaged in a joint enterprise for pleasure and that the negligence of Burkhart was imputable to all of them, or that, at least, this question should have been submitted to the jury. The trial court instructed the jury that the plaintiffs were the guests of Burkhart in his car and refused to charge the theory of the defendant that the occupants of the car were engaged in a joint enterprise for pleasure and that the negligence of Burkhart *Page 572 
was imputable to the plaintiffs. The Court of Appeals in its opinion held that the refusal of the trial judge to charge the jury on the question of the joint enterprise was error, as was the refusal of the trial judge to instruct the jury on the question of intoxication or degree of intoxication of Burkhart, the driver of the car, the plaintiffs knowing that he had been drinking whiskey.
Much has been said about the holding of this Court inSchwartz v. Johnson, 152 Tenn. 586, 280 S.W. 32, 47 A.L.R., 323. In that case Johnson and Schwartz had been drinking a large quantity of whiskey during the afternoon and that night about ten o'clock Johnson ran the automobile in which Schwartz was riding into a truck, killing Schwartz. In the Schwartz case the Court of Appeals was of the opinion that the boys were engaged in a joint adventure and there should have been a directed verdict for the defendant. However, when the case reached this Court, Mr. Chief Justice GREEN said:
"We doubt if this is a case of joint enterprise, in which the negligence of the driver of the car in respect to its operation could be imputed to his companion. The car belonged to the elder Johnson, who allowed it to be used by his son, and the son was running the car. It does not appear that the Schwartz boy wasundertaking to direct the operation of the car, or had anyauthority so to do. A witness who saw the car just before the collision said that Schwartz was sitting at the side of young Johnson, not interfering with the driving of the latter. Other circumstances appear in the proof, which it is useless to detail, and from all of this we are not able to conclude that young Schwartz was anything more than the guest of young Johnson, riding in a car of which the latter had full control. *Page 573 
"Under such proof, there is no joint adventure. In a joint enterprise, in order to impute the negligence of one of the parties to the other, each must have authority to control the means or agencies employed to execute the common purpose.Nesbit v. Town of Garner, 75 Iowa 314, 39 N.W. 516, 1 L.R.A., 152, 9 Am. St. Rep., 486; Koplitz v. St. Paul,
90 N.W. 794, 86 Minn. 373, 58 L.R.A., 74.
"`Parties cannot be said to be engaged in a joint enterprise, within the meaning of the law of negligence, unless there be a community of interest in the objects or purposes of the undertaking and an equal right to direct and govern the movements and conduct of each other with respect thereto. Each must have some voice and right to be heard in its control and management.'Cunningham v. City of Thief River Falls, 84 Minn. 21, 86 N.W. 763."
The confusion seems to be in defining a joint enterprise. There must not only be a community of interest in the objects or purposes of the undertaking, but also an equal right to direct and govern the movements and conduct of each other with respect thereto.
The negligence of the driver of an automobile will not be imputed to an occupant of a car, himself without fault, unless the former be under the control and authority of the latter.Turnpike Co. v. Yates, 108 Tenn. 428, 429, 67 S.W. 69;Knoxville Ry.  Light Co. v. Vangilder, 132 Tenn. 487, 178 S.W. 1117, L.R.A., 1916 A, 1111.
The principle of the cases holding the negligence of one of the parties to a joint adventure imputable to the other must be that each of the parties is the agent of the other, that each is entitled to direct the other in the prosecution of the common enterprise. *Page 574 
We are of the opinion that the principle of joint enterprise cannot be invoked here.
It is further contended that inasmuch as Burkhart and the other members of the party admitted having been drinking whiskey some five or six hours before, the request of the defendant on the question of intoxication or degree thereof should have been submitted to a jury. We are of the opinion that the trial judge was correct in refusing to give this special request, in view of the testimony in this case. The only proof we have is the proof of Burkhart and the parties riding in the car with him. He states that he only took two drinks and to a large measure he is corroborated in this by the other witnesses. However, there is no proof in the record that Burkhart partook of any whiskey after about midnight when the party left the Catholic Club, and there is nothing in the record to indicate that Burkhart was affected to any degree by the liquor he had taken five and a half hours before this collision took place. A party is not entitled to an instruction on a theory not borne out by the evidence. City ofKnoxville v. Lively, 141 Tenn. 22, 206 S.W. 180; Green v.State, 154 Tenn. 26, 285 S.W. 554.
In the view we take of the case, the judgment of the trial court was correct and the judgment of the Court of Appeals erroneous, and it results that said judgment of the latter court will be reversed and that of the circuit court affirmed, with costs.
DEHAVEN, J., dissents.